Citation Nr: 1329499	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to cervical 
and lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The case was remanded for further 
development in July 2008, July 2009, and June 2010.

In October 2011, the Board denied the claim. The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2012, the Court granted a joint 
motion for remand.  The Board again remanded the case for 
further development in December 2012 and April 2013.

As indicated in prior Board decisions, the issue of 
entitlement to a total disability rating based on individual 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans 
Benefits Management System (VBMS) paperless claims 
processing systems.  Accordingly, any future consideration 
of this appellant's case should take into consideration the 
existence of this electronic record.


FINDINGS OF FACT

1.  A psychiatric disability did not manifest in service or 
for many years thereafter, and any current psychiatric 
disability is unrelated to service.

2.  A current psychiatric disability was not caused or 
aggravated by service connected lumbar or cervical spine 
disease.




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service, and a psychosis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 
3.307. 3.309 (2012).

2.  A psychiatric disability is not proximately due to, the 
result of, or aggravated by service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2009 and June 2010 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
determined.  The case was most recently readjudicated in 
July 2013.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations 
and opinions, discussed below.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

The Board will therefore proceed to the merits of the 
appeal.



Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
current disability and an in-service precipitating disease, 
injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 
(Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with 
this framework, service connection is warranted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is 
shown as such in service, subsequent manifestations of the 
same chronic disease are generally service connected.  If a 
chronic disease is noted in service but chronicity in 
service is not adequately supported, a showing of continuity 
of symptomatology after separation is required.  Entitlement 
to service connection based on chronicity or continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only 
when the disability for which the Veteran is claiming 
compensation is due to a disease enumerated on the list of 
chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 
3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  

In this case, the Veteran has not been diagnosed with a 
chronic disease such as a psychosis and there was no chronic 
disease noted in service.  The chronicity and continuity 
provisions of 38 C.F.R. § 3.303(b) are therefore 
inapplicable.

While the Veteran has met the current disability 
requirement, as he has been diagnosed with major depression 
and anxiety, the evidence does not reflect that any 
currently psychiatric disability is related to service.  
There are no references to complaints, symptoms, treatment, 
or diagnoses relating to any psychiatric disability in the 
service treatment records, and the January 1973 separation 
examination report indicates that psychiatric examination 
was normal.  Moreover, the only medical opinion on this 
question is that of the 2013 VA examiner, who, after 
reviewing the claims file and examining the Veteran, found 
many inconsistencies in his statements over the years and 
concluded that the Veteran's current depressive disorder and 
anxiety disorder were unrelated to service.  While his 
rationale was not exhaustive, viewed in the context of his 
thorough review of the evidence in the claims file and the 
other evidence indicating lack of nexus between the current 
psychiatric disabilities and service, the February 2013 VA 
examiner's opinion of a lack of nexus is entitled to some 
probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 
97, 106 (2012) (the fact that the rationale provided by an 
examiner "did not explicitly lay out the examiner's journey 
from the facts to a conclusion," did not render the 
examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 
286, 294 (2012) (medical reports must be read as a whole and 
in the context of the evidence of record).

In addition, the Veteran has indicated in his written 
statements and statements to health care providers that his 
depression arose many years after service, and there is no 
claim or evidence indicating that his current psychiatric 
disabilities are, or may be directly associated with, 
service.  Rather, the Veteran's primary argument has been 
that his current psychiatric disabilities are secondary to 
his service-connected lumbar and cervical spine 
disabilities.  The preponderance of the evidence is 
therefore against entitlement to service connection for a 
psychiatric disability on a direct incurrence basis.

As to secondary service connection, service connection is 
warranted for disability proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Such secondary service connection is warranted for any 
increase in severity of a nonservice-connected disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(b).  This 
latter provision was added as part of an amendment intended 
conform VA regulations to Allen v. Brown, 7 Vet. App. 439 
(1995), and also limited the circumstances in which VA would 
concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)).  As the new 
regulation, which took effect on October 10, 2006, after the 
Veteran filed his 2004 claim, is more restrictive, the 
former regulation is applicable.  In any event, the Board 
will find below that there is no aggravation.

The Veteran was granted entitlement to service connection 
for lumbar and cervical spine disabilities effective in June 
2003.  He claims that his current major depression and 
anxiety disorder are caused or aggravated by these service 
connected spine disabilities.  There are multiple medical 
opinions on this question.  In a September 2009 letter, the 
Veteran's treating physician, Dr. R.M., indicated that he 
had major depression and generalized anxiety, and, "In my 
opinion these problems started and are secondary to his back 
problems."  Similarly, in a June 2010 letter, a counselor 
with the Texas Department of Assistive and Rehabilitative 
services, K.S., indicated that she had met with the Veteran 
on several occasions, including in May 2010, and that he was 
not ready to consider vocational rehabilitation services "as 
he continues to have ongoing issues with depression/ anxiety 
which are secondary to his back."

There is also an opinion from the psychologist who performed 
the November 2010 VA examiner, but the parties to the joint 
motion found that the Board erred in finding that this 
opinion indicated a lack of causation or aggravation and the 
Board will therefore not consider this opinion further 
herein.  

In February 2013, the same psychologist reexamined the 
Veteran and prepared a supplemental report.  As indicated in 
the April 2013 remand, the psychologist did not address 
whether the psychiatric disabilities were aggravated by the 
service connected cervical and lumbar spine disease.  The 
psychologist did not explicitly address whether the 
psychiatric disabilities were caused by the service 
connected cervical and lumbar spine disease, however, for 
the reasons below, the undersigned finds that he implicitly 
addressed this issue.  

In the February 2013 VA examination report, the psychologist 
noted that the Veteran claimed that his back pain had caused 
him to be depressed, but, after an extensive review of the 
evidence of record and examination findings, the examiner 
concluded that inconsistencies in the Veteran's report 
indicated that his psychiatric disabilities were not likely 
incurred in or caused by the claimed in-service injury, 
event, or illness.  

In response to the Board's April 2013 remand, the same 
psychologist again offered an opinion, this time focused on 
the question of aggravation.  After another extensive review 
of the claims file, to include consideration of the 
foregoing opinions and six factors that would support that 
there was aggravation and fourteen factors against such 
aggravation, the psychologist opined: 

While there have been subjective 
complaints of depression or anxiety 
being related to back pain, the 
subjective complaints have been 
inconsistent, and the question of 
exaggeration of symptoms had been 
raised. While the psychiatric treating 
source, a psychological evaluative 
source, and vocational rehabilitation 
source have indicated or opined that 
depression and/or anxiety have been 
related to back pain, in this examiner's 
opinion the preponderance of the 
evidence tends to not support that a 
diagnosed psychiatric disorder was 
aggravated (i.e. permanently worsened) 
by the appellant's cervical and lumbar 
degenerative disc disease with lumbar 
spondylosis.

Taken as a whole the VA psychologist's opinions support the 
conclusion that the Veteran's service connected lumbar and 
cervical spine disease neither caused nor aggravated his 
psychiatric disabilities.  See Monzingo, 26 Vet. App. at 
106; Acevedo, 25 Vet. App. at 294.  Both the conclusion that 
the psychiatric disabilities were not caused by in-service 
illness, to include lumbar and cervical spine disease, and 
the conclusion that his psychiatric illnesses were not 
aggravated by the lumbar and cervical spine disease, which 
would necessarily indicate a lack of causation, are broad 
enough to conclude that the lumbar and cervical spine 
disease did not cause or aggravated a psychiatric 
disability.  

The VA psychologist's opinions are further of greater 
probative weight than the private opinions.  While the VA 
psychologist exhaustively reviewed the evidence and gave a 
detailed rationale for his conclusions including a listing 
of the factors for and against aggravation, the private 
opinions gave little or no rationale.  Therefore, the VA 
psychologist's opinions are of greater probative weight as 
to the questions relating secondary service connection.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning).  The weight of the evidence therefore 
preponderates against finding that a current psychiatric 
disorder, to include depressive and/or anxiety disorders 
were caused or are aggravated by lumbar or cervical spine 
disease.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for an acquired psychiatric disability, to include secondary 
to cervical and lumbar degenerative disc disease.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to cervical 
and lumbar degenerative disc disease, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


